Citation Nr: 0113392	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired eye disorder, to include as secondary to service-
connected maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The veteran applied for compensation under the provisions of 
38 U.S.C.A. § 1151 for service connection for residuals of a 
right thumb injury and a back injury.  That claim was denied 
in August 1998.  The RO informed the veteran that his appeal 
on those issues was untimely.  Those issues are not in 
appellate status and are thus not currently before the Board.


FINDINGS OF FACT

1.  The Board in October 1996 denied the claim of entitlement 
to service connection for an acquired eye disorder, to 
include as secondary to service-connected maxillary 
sinusitis.  

2.  The evidence associated with the claims file subsequent 
to the October 1996 Board decision does not tend to establish 
a material fact which was not already of record at the time 
of the 1996 Board decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The Board's decision of October 1996 denying service 
connection for an acquired eye disorder, to include as 
secondary to service-connected maxillary sinusitis, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 
(2000).

2.  The evidence received since the October 1996 Board denial 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for an acquired 
eye disorder, to include as secondary to service-connected 
maxillary sinusitis, have not been met.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  In regard to the duty to assist nothing 
in the section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  The Board finds 
that in the instant case the veteran and his representative 
were advised by the VA of the information required to reopen 
the claim and the Board may proceed with appellate review.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for an acquired eye 
disorder, to include as secondary to his service-connected 
maxillary sinusitis.  

The veteran contends that he suffers from an eye disorder 
that is directly related to his service-connected sinusitis.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  In addition, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
original claim of an eye condition as secondary to sinusitis 
was decided by the RO in December 1992.  The veteran reopened 
the claim thereafter and the Board last denied the veteran's 
claim of service connection for the eye condition as 
secondary to sinusitis in October 1996.  That decision is 
final.  38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

As noted, the VCAA, among other things, eliminates the 
concept of a well-grounded claim.  Nonetheless, the question 
of whether evidence is "new and material" is still analyzed 
under 38 C.F.R. § 3.156(a), and requires a three-step 
analysis.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Since October 1996, there is some new medical evidence, but 
that evidence is not material.  The veteran indicated in his 
September 2000 VA Form 9 that he felt that his eye condition 
was likely related to his service-connected sinusitis, based 
on a March 1993 letter, which he indicated that he submitted 
in June 1998.  The Board has reviewed the applicable medical 
evidence.  According to that evidence, the veteran had a 
history of a sinus problem since February 1992.  The veteran 
was light sensitive, and his eyes became red and tender.  
Darker eyeglasses were recommended.  Other evidence 
associated with the record confirms that the veteran has a 
sinus condition.

In an April 1996 VA examination, and examiner indicated that 
the veteran had dry eyes.  This was "in no way related" to 
sinusitis, in the opinion of the examiner.  Because the 
statement is completely against the veteran's claim, the 
Board does not consider this to be material evidence for 
reopening of the claim.  In other words, this evidence is not 
so significant that it must be considered in order to decide 
fairly the claim.

The record since the last Board decision regarding this 
matter also includes a VA examination report from November 
1996.  This report is not material because there were no 
findings made regarding the issue presently before the Board.

Further, the veteran testified at a personal hearing in March 
2000 that he was having sunlight sensitivity with his eyes, 
that he had been prescribed dark sunglasses by the VA, and 
that he had nearsightedness and blurred vision.  He also said 
that he had redness and itching in his eyes, although there 
was no swelling.  He said that he had been in a fight in 
which he had a bruised the eye, but that incident had 
occurred 20 years ago and he had not been seriously injured.

The hearing transcript is relevant to the case because the 
veteran offered testimony concerning the issue before the 
Board.  Nevertheless, the Board has determined that this 
evidence, while new, is not material to the claim.  In this 
regard, the Board does not consider the new evidence to bear 
substantially upon the specific matter under consideration.  
The new evidence is neither redundant nor cumulative, but by 
itself or in connection with the evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  The new evidence does 
not go to the etiology of the veteran's acquired eye 
disorder.  Although the veteran noted that there was a 
connection between the disorder and the service-connected 
sinusitis, he did not submit medical evidence to that effect.  
Thus, the Board does not consider that the evidence is 
material.  It is new, but it is not so significant that it 
must be considered because it is not medical evidence from a 
professional in that field; the claim therefore will not be 
reopened based solely on the RO hearing transcript from March 
2000, or in connection with the other evidence.  The veteran 
needs to submit medical evidence from a professional, or 
other competent evidence, of an etiological connection 
between his acquired eye disorder and the service-connected 
sinusitis for that evidence to be considered material and for 
the claim to be reopened.

Further, the Board has reviewed the specific documentation as 
cited by the veteran, including the April 1993 VA examination 
report (the veteran said that he was examined in March 1993, 
but presumably this is the same examination report as 
indicated by the veteran in his RO hearing).  This, however, 
also does not constitute new and material evidence because it 
was already of record when the Board made its October 1996 
decision.  Only evidence submitted since that time would be 
new evidence.  This report was already of record in October 
1996.  There are some outpatient treatment records since that 
time, but they do not concern an eye disorder.  As stated 
above, the RO hearing transcript, likewise, is new, but it is 
not material, because the veteran is not professionally 
qualified to offer a medical opinion concerning the etiology 
of a disorder, and whether it is connected to his sinusitis.  
In conclusion, the Board again notes that although he 
referenced a VA examination report, that report was an old 
report which has already been considered.  In other words, 
there is no new and material evidence before the Board since 
the last time the Board denied this claim in October 1996.  
The veteran stated in his September 2000 VA Form 9 that a 
doctor felt that it was at least as likely as not that eye 
problems were related to service-connected sinusitis.  The 
applicable evidence has been reviewed once again by the 
Board, and the doctor did not make such a comment in the 
medical report.  Rather, he indicated that the veteran was 
"light sensitive."  No etiological opinion was offered by 
that examiner connecting the light sensitivity to the 
service-connected sinusitis.  In order for there to be 
material evidence, there must have been something so 
significant that it was necessary to decide fairly the merits 
of the claim.  This evidence is not new-it was already of 
record the last time a decision was made-and it is not 
material because there is no etiological opinion offered, 
only the mention that the veteran was light sensitive.  This 
does not constitute new and material evidence, and the new 
outpatient treatment records are not material.  Because no 
new and material evidence has been submitted, the claim will 
not be reopened at this time.  If the veteran has such 
evidence in the future, he should submit it at that time.

Finally, additional VA treatment records were received in 
September 2000 reflect treatment in 2000 for conditions 
unrelated to the present claim.  The Board considers these 
inherently not new and material to the issue on appeal, and 
that reviewing them in the context of the current claim 
without referring them to the RO is appropriate and will 
result in no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance 













of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
eye disorder, to include as secondary to service-connected 
maxillary sinusitis, is not reopened.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

